Citation Nr: 1816881	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-34 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to the service connected right foot disability. 

2.  Entitlement to service connection for a left hip disability, to include as secondary to the service connected right foot disability. 

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disease or injury (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and W.P.
ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from May 1967 through January 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska (hereinafter Agency of Original Jurisdiction (AOJ)).

In addition to the claims listed on the title page of this decision, the January 2014 rating decision denied the Veteran's claims for entitlement to service connection for a heart disability, to include as due to herbicide exposure, and for a mental health condition.  The Veteran timely appealed these denials.  However, during a May 2015 hearing before the RO, the Veteran withdrew his claim for entitlement to service connection for the mental health condition. 

Thereafter, in a June 2017 rating decision, the AOJ granted the Veteran entitlement to service connection for coronary artery disease with myocardial infarction and congestive heart failure associated with herbicide exposure, effective January 13, 2017.  As such, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

In April 2016, the Veteran appeared and testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  First, the Board finds that the AOJ has not met its burden to assist the Veteran in developing his claim.  During the April 2016 Board hearing, the Veteran reported that he receives ongoing medical treatment from two private physicians, Dr. S.K. and Dr. W. H.  Following the hearing, the Veteran completed and signed two medical release forms, allowing the AOJ to contact Drs. S.K. and W.H. on the Veteran's behalf and obtain the identified medical records.  After an initial attempt was made, the AOJ informed the Veteran, in correspondence dated May 4, 2016, that no response was received.  This May 4, 2016 letter advised the Veteran that an additional attempt would be made, but that ultimately it was the Veteran's responsibility to submit any relevant medical records. 

Thereafter, in a May 20, 2016 letter, the AOJ advised the Veteran that a second attempt had been made to obtain medical records from Dr. W.H.  Notably, no mention was made as to whether any medical records had been received from Dr. S.K. or whether a second attempt would be made to Dr. S.K. in an attempt to obtain the medical records.  The Board, thus, cannot determine whether the AOJ has satisfied its duties to assist the Veteran in obtaining these identified private medical records. 

Under the Veterans Claims Assistance Act (VCAA), VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).   As applied to the facts above, the Board cannot determine whether the AOJ did make a second attempt to obtain the medical records from Dr. S.K.  As such, on remand, the AOJ must utilize the April 2016 medical release authorization and attempt to obtain the identified medical records on the Veteran's behalf. 

Second, the Board finds that the Veteran should be afforded a VA examination to assess the etiology of his bilateral hip disability.   VA's affirmative duty to assist claimants to substantiate their claims includes an obligation to provide a medical examination of obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C. 5103(a); See also McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008). 

Here, the Veteran has alleged his bilateral hip disability is secondary to his service-connected right foot disability.  During the April 2016 hearing, the Veteran testified that the right foot pain causes him to walk with an altered gait, which has subsequently caused him to develop bilateral hip arthritis.  A review of the Veteran's medical records indicates that he has been diagnosed with bilateral hip degenerative joint disease.  See e.g. X-rays dated December 2007 and August 2012.  Additionally, a review of his longitudinal medical records shows the Veteran consistently reported that the right foot disability has caused him to walk with an altered gait.  See e.g.  Medical Records from Dr. R.F., dated October 1993, February 2010.  As such, the Board finds that the Veteran should be afforded a VA examination.  

The Board finds that the claim for entitlement to a TDIU is inextricably intertwined with those issues remanded and must be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).
Finally, as this claim is being remanded, the Board requests that the AOJ obtain any outstanding VA treatment records not presently associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  First, the AOJ is directed to make additional attempts at retrieving the Veteran's medical records from Dr. S.K.  The AOJ should use the medical release form completed by the Veteran, dated in April 2016.  If necessary, the AOJ should contact the Veteran for any clarification or to complete an updated release form. 

All attempts to secure these records, and any response received, should be documented in the claims file.  

2.  The AOJ should then obtain an updated set of the Veteran's Omaha VAMC records, beginning on and after May 2017.  These records should be uploaded into the Veteran's electronic claims file.  

The AOJ should additionally contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).

3.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA medical examination with an appropriate qualified physician.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(i)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right hip disability had its clinical onset during military service, or is otherwise related to his active duty service?

(ii)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's left hip disability had its clinical onset during military service, or is otherwise related to his active duty service?

(iii)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right hip disability is caused by or aggravated by the service connected right foot disability? 

(iv)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's left hip disability is caused by or aggravated by the service connected right foot disability? 

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic and permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.  

In rendering the above opinions, the examiner must consider and address the following evidence:

(a)  the Veteran's longitudinal medical records showing consistent reports of pain and difficulty walking due to his service connected right foot disability; 

(b)  physical examinations, such as the October 1993 report, which notes the Veteran was able to walk with less pain and a "considerably" improved gait following removal of the right foot callus; and

(c)  the longitudinal medical history showing the Veteran must present to the podiatry clinic on a regular basis for removal of the right foot callus. 

It should be noted that the Veteran is considered competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran the examiner should provide a fully reasoned explanation.

Explanations for all opinions must be provided. In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his bilateral hip symptoms.

4. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

